DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both armor and armour.  Also, “74” has been used to designate both conductor terminals and conductor channels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: The section headings should not be in bold and underlined.  On page 1 line 12, the word “MLE” should read --motor lead end (MLE)--.  On page 10 line 2, the word “EPDM” should read --ethylene propylene diene monomer (EPDM)--.  On page 10 line 3, the word “FEP” should read --Fluorinated ethylene propylene (FEP)--.  On page 24 line 9, the word “clamp53b” should read --clamp 53b--.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 9 fourth from the last line. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  In claim 1 line 5, the word “MLE” should read --motor lead end (MLE)--.  Also, in claim 1 line 3, the phrase “within the connector assembly” is redundant, as the claim already states that the connector assembly comprises the plurality of ferrules.  Claims 2-6 include all the limitations of claim 1 and are objected to for the same reasons.  In claims 2-3, the phrase “claim 1” should read --claim 1,--.  In claim 4, the phrase “claim 3” should read --claim 3,--.  In claim 5, the phrase “claim 4” should read --claim 4,--.  In claim 6, the phrase “claim 5” should read --claim 5,--.  In claim 7 line 5, the word “MLE” should read --motor lead end (MLE)--.  Claims 8-12 include all the limitations of claim 7 and are objected to for the same reasons.  In claims 8-9, the phrase “claim 7” should read --claim 7,--.  In claim 10, the phrase “claim 9” should read --claim 9,--.  In claim 11, the phrase “claim 10, should read --claim 10,--.  In claim 12, the phrase “claim 11” should read --claim 11,--.  In claim 13 line 2, the word “MLE” should read --motor lead end (MLE)--.  In claim 14, the phrase “claim 13” should read --claim 13,--.  In claim 15, the phrase “claim 14” should read --claim 14,--.  In claim 16, the phrase “claim 15” should read --claim 15,--.  In claim 17, the phrase “claim 16” should read --claim 16,--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eslambolchi et al. (6,591,055).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eslambolchi et al. (6,591,055) in view of Clingman et al. (2016/0024854).
With regard to claim 1, Eslambolchi teaches, as shown in figure 1: “A safe grounding apparatus (shown in figure 1) comprising: a connector assembly (14, 16, and 28) comprising: a plurality of ferrules (14 and 16) disposed within the connector assembly; a plurality of conductors (10 and 12) electrically coupled to the plurality of ferrules… and the plurality of ferrules adapted to electrically couple to at least one shorting conductor 28”.
Eslambolchi does not teach: “the plurality of conductors adapted to be electrically coupled to an MLE”.
In the same field of endeavor before the effective filing date of the claimed invention, Clingman teaches, as shown in figure 2, conductors connected to an MLE 210.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Clingman with the invention of Eslambolchi in order to be able to use the invention in different applications.

With regard to claim 2, Eslambolchi as modified by Clingman teaches: “The safe grounding apparatus of claim 1”, as shown above.
Neither Eslambolchi nor Clingman teach: “further comprising a grounding pin coupled to the connector assembly”.  However, Eslambolchi teaches the connector assembly connected to the ground (Eslambolchi, column 2 lines 44-50).   It would have been obvious to a person having 

With regard to claim 3, Eslambolchi as modified by Clingman teaches: “The safe grounding apparatus of claim 1”, as shown above.
Neither Eslambolchi nor Clingman teach: “wherein the at least one shorting conductor comprises a plurality of shorting conductors adapted to electrically couple the MLE to a suitable ground”.  However, this is a mere duplication of the shorting conductor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the shorting conductor of Eslambolchi so there are multiple shorting conductors in order to make a better shorting connection between the ferrules.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 4, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eslambolchi et al. (6,591,055) in view of Clingman et al. (2016/0024854) and Roth et al. (2018/0003034).
With regard to claim 4, Eslambolchi as modified by Clingman teaches: “The safe grounding apparatus of claim 3”, as shown above.  
Neither Eslambolchi nor Clingman teach: “wherein the MLE is disposed on a reel and wherein the connector assembly is adapted to be mounted to the reel”.

Neither Eslambolchi nor Clingman nor Roth teach: “wherein the connector assembly is adapted to be mounted to the reel”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Eslambolchi as modified by Clingman and Roth so that the connector assembly is mounted to the reel in order to place the connector assembly in a stable location.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 7, Eslambolchi teaches, as shown in figure 1: “A safe grounding apparatus… comprising: a connector assembly (14, 16, and 28) comprising: a plurality of ferrules (14 and 16) disposed within the connector assembly; a plurality of conductors (10 and 12) electrically coupled to the plurality of ferrules… the plurality of ferrules adapted to electrically couple to at least one shorting conductor”. 
Eslambolchi does not teach: “the plurality of conductors adapted to be electrically coupled to an MLE”.

	Neither Eslambolchi nor Clingman teach the safe grounding apparatus “for mounting to a reel… and wherein the connector assembly is mounted to the reel”.
In the same field of endeavor before the effective filing date of the claimed invention, Roth teaches, as shown in figures 1 and 4, the use of a reel 40 in an Electric Submersible Pump 10. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Roth with the invention of Eslambolchi as modified by Clingman in order to be able to raise and lower the ESP system (Roth, paragraph 19).
Neither Eslambolchi nor Clingman nor Roth teach: “wherein the connector assembly is mounted to the reel”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Eslambolchi as modified by Clingman and Roth so that the connector assembly is mounted to the reel in order to place the connector assembly in a stable location.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Neither Eslambolchi nor Clingman nor Roth teach: “further comprising a grounding pin coupled to the connector assembly”.  However, Eslambolchi teaches the connector assembly connected to the ground (Eslambolchi, column 2 lines 44-50).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the connector assembly to the ground through a ground pin, as this is one of the many known ways to ground a structure (others being through a ground cable, wire, or pipe).

With regard to claim 9, Eslambolchi as modified by Clingman and Roth teaches: “The safe grounding apparatus of claim 7”, as shown above.
Neither Eslambolchi nor Clingman nor Roth teach: “wherein the at least one shorting conductor comprises a plurality of shorting conductors adapted to electrically couple the MLE to a suitable ground”.  However, this is a mere duplication of the shorting conductor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the shorting conductor of Eslambolchi so there are multiple shorting conductors in order to make a better shorting connection between the ferrules.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 10, Eslambolchi as modified by Clingman and Roth teaches: “The safe grounding apparatus of claim 9”, as shown above.
In re Japikse, 86 USPQ 70.

With regard to claim 13, Eslambolchi teaches, as shown in figure 1: “A method of safely installing a permanent magnet motor comprising… 28PATENT Attorney Docket No.: MPS002CON2 mounting a connector assembly (14, 16, and 28)… the connector assembly comprising: a plurality of ferrules (14 and 16) disposed within the connector assembly; and a plurality of conductors (10 and 12) electrically coupled to the plurality of ferrules… and electrically coupling the plurality of ferrules to at least one shorting conductor 28”.
Eslambolchi does not teach: “electrically coupling the plurality of conductors to the MLE”.
In the same field of endeavor before the effective filing date of the claimed invention, Clingman teaches, as shown in figure 2, conductors connected to an MLE 210.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Clingman with the invention of Eslambolchi in order to be able to use the invention in different applications.
Neither Eslambolchi nor Clingman teach the MLE electrically coupled to a permanent magnet motor.  However, this is a statement of the intended us of the MLE.  It would have been 
Neither Eslambolchi nor Clingman teach providing an MLE disposed on a reel or mounting the connector assembly to the reel.
In the same field of endeavor before the effective filing date of the claimed invention, Roth teaches, as shown in figures 1 and 4, the use of a reel 40 in an Electric Submersible Pump 10.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Roth with the invention of Eslambolchi as modified by Clingman in order to be able to raise and lower the ESP system (Roth, paragraph 19).
Neither Eslambolchi nor Clingman nor Roth teach the connector assembly and the MLE are mounted to the reel.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Eslambolchi as modified by Clingman and Roth so that the connector assembly and MLE are mounted to the reel in order to place the connector assembly in a stable location.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 14, Eslambolchi as modified by Clingman and Roth teaches: “The method of claim 13”, as shown above.
Neither Eslambolchi nor Clingman nor Roth teach: “wherein the at least one shorting conductor comprises a plurality of shorting conductors, the method further comprising electrically coupling the MLE to a suitable ground”.  However, this is a mere duplication of the shorting conductor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the shorting conductor of Eslambolchi so there are multiple shorting conductors in order to make a better shorting connection between the ferrules.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 5-6, 11-12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831